— Judgment unanimously affirmed. Memorandum: We disagree with defendant’s contention on appeal that the evidence of knowing possession was legally insufficient to sustain his convictions of one count each of criminal possession of a controlled substance in the first and third degrees, two counts of criminal possession of a weapon in the third degree, and one count of unlawful possession of *961marihuana. Viewing the evidence in the light most favorable to the People, and giving it the benefit of every reasonable inference (see, People v Tejeda, 140 AD2d 985, affd 73 NY2d 958), we find that there was a valid line of reasoning to support the convictions. We have examined defendant’s remaining arguments on appeal and find that none has merit. (Appeal from judgment of Monroe County Court, Marks, J.— criminal possession of controlled substance, first degree, and other charges.) Present — Dillon, P. J., Green, Pine, Balio and Davis, JJ.